
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


MOLSON COORS BREWING COMPANY

2006 Performance Share Plan Award Statement for:

EMPLOYEE NAME


        Congratulations! The following summarizes your 2006 Performance Share
Plan Award:

PERFORMANCE SHARE AWARD  
Total Performance Shares opportunity
 
XXX
VESTING SCHEDULE  
Performance Cycle:
 
Five years beginning January 1, 2006  
Vesting/Grant schedule:
 
Subject to earlier cancellation, your Performance Share award will vest and
shares of Molson Coors Brewing Company stock will be issued if the Company
achieves the Performance Target within the five-year Performance Cycle.

        This 2006 Performance Share Plan Award is issued under the Molson Coors
Brewing Company Incentive Compensation Plan ("Plan") in consideration of your
remaining an employee of the Company and/or subsidiary. If you accept the terms
of this Award, you consent to be bound by all of the terms and conditions of
this Performance Share Plan Award Statement, which includes the accompanying
Terms of the 2006 Performance Share Plan Award, and the Plan. You also
acknowledge that you have been given access to the Molson Coors Brewing Company
Incentive Compensation Plan Summary Description and a copy of the Plan, which
are available on www.netbenefits.com and www.solium.com.

        To the extent not otherwise defined herein, capitalized terms shall have
the meaning ascribed to them in the Plan.

        This Award Statement, including the accompanying Terms of the 2006
Performance Share Plan Award, constitutes part of a prospectus covering
securities that have been registered under the U. S. Securities Act of 1933, as
amended.

--------------------------------------------------------------------------------



MOLSON COORS BREWING COMPANY

Terms of the 2006 Performance Share Plan Award

Type of Award:   Performance Shares ("Performance Shares").
 
 
Upon attainment of the Performance Target (defined below), each Performance
Share held entitles the holder to receive one share of Molson Coors Brewing
Company Class B Common Stock, $.01 par value per share ("Stock").
Performance Target:
 
The Performance Target will be achieved if the Company earns $750 million (USD)
of earnings before interest and taxes during a four-consecutive fiscal quarter
period within the Performance Cycle, as certified by the Committee based upon
the Company's published financial results.
Vesting/Grant:
 
The Performance Shares will vest if the Performance Target is achieved.
 
 
In the event of the death, disability (U.S. only) or retirement of a participant
in accordance with the Company's established retirement policy the Performance
Share opportunity will be prorated. The prorated amount will be based on a
fraction, the numerator of which is the number of full months of employment
completed during the period from January 1, 2006 to the date of death,
disability or retirement and the denominator of which is the number of months it
takes the Company to achieve the Performance Target during the Performance
Cycle. The prorated portion of the Performance Shares opportunity will vest if
the Performance Target is achieved.
 
 
In the event of a Change of Control (as defined in Section 2.9 of the Plan), the
Performance Shares will become fully vested.
Issuance of Shares:
 
One share of Stock will be issued for each Performance Share held by a
participant that vests. The shares will be issued as soon as administratively
possible following the certification by the Committee that the Performance
Target has been achieved.
Effect of Termination of Employment:
 
Except as provided above, for termination of employment due to death, disability
(U.S. only) or retirement, the entire Performance Share opportunity will be
forfeited and/or cancelled on the date you cease to be an employee of the
Company and or subsidiaries.
No Voting Rights/Dividends:
 
Since Performance Shares do not represent actual shares, no voting rights arise
upon receipt of Performance Shares. No dividends will be paid.
Tax Considerations:
 
Refer to accompanying Summary of Tax Considerations.
Transferability:
 
No Performance Shares granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, otherwise than by will or by
the laws of descent and distribution.      

2

--------------------------------------------------------------------------------




Additional Restrictions:
 
In addition to the foregoing, the right to retain shares of Stock (or the
amounts received upon the sale thereof) shall be subject to the Effect of
Detrimental Conduct on Incentive Compensation Awards which accompanies these
Terms and shall be deemed a part thereof, provided that the restrictions set
forth therein, as they apply to any resident of Quebec shall be limited in
duration to a maximum of 12 months.
Personal Information:
 
You agree the Company and its suppliers may collect, use and disclose your
personal information for the purposes of the implementation, management,
administration and termination of the Plan.
Beneficiary Designation (Quebec Residents):
 
Article 15 of the Plan is not applicable to those Participants in the Plan who
are residents of Quebec. Any beneficiary designation or revocation of such
beneficiary designation made by such residents must be made through a will, a
copy of which should be filed with the Plan administrator.

3

--------------------------------------------------------------------------------



MOLSON COORS BREWING COMPANY

INCENTIVE COMPENSATION PLAN

Summary of Tax Considerations
Relating to 2006 Performance Sharing Awards under the Plan

        Set forth below is a summary of the certain tax consequences relating to
the 2006 Performance Share Awards under the Molson Coors Brewing Company
Incentive Compensation Plan. This summary is divided by country. This discussion
does not purport to be complete and does not cover, among other things, state,
provincial and local tax treatment.

UNITED STATES

        Federal Income Tax Considerations:    No income is recognized upon
receipt of an award of the Performance Shares opportunity. At the time
distribution of the Stock occurs, ordinary income equal to the fair market value
of Stock issued plus cash received is recognized. The capital gain or loss
holding period for any Stock received begins when ordinary income is recognized.
Any subsequent capital gain or loss is measured by the difference between the
fair market value of the Stock upon which the ordinary income recognized was
based and the amount received upon sale or exchange of the shares.

        Tax Withholding:    Any income or other tax withholding which applies at
the time shares of Stock are issued will be satisfied by the Company deducting
or withholding from the shares of Stock issuable, a number of shares of Stock
having a fair market value equal to the amount sufficient to satisfy the minimum
statutory Federal, state and local tax (including the FICA and Medicare tax
obligation) withholding required by law with respect to distribution of shares
made under or as a result of the Plan.

CANADA

        Federal Income Tax Considerations:    There is no tax consequence to the
holder at the time of receipt of an award of the Performance Share opportunity.
At the time distribution of Stock occurs, the fair market value of the Stock at
that time is treated as employment income and is required to be included in the
holder's income for the year and taxed at ordinary income tax rates. In
addition, the capital gain or loss holding period for any Stock received begins
when employment income is recognized. The holder will have a cost in the Stock
equal to its fair market value at the date of issue and, where the holder owns
other shares of Stock at the time, the adjusted cost base of each share of Stock
will generally be equal to the average cost of all Stock held at the time. When
Stock is subsequently disposed of, a capital gain or capital loss will be
realized in the amount by which the proceeds of disposition, net of any
associated expenses, exceed or are exceeded by, the adjusted cost base of the
Stock.

        Tax Withholding:    At the time shares of Stock are issued, the Company
will deduct or withhold from the shares of Stock issuable, a number of shares of
Stock having a fair market value equal to the amount sufficient to satisfy the
prescribed amounts on account of income tax, Canada Pension Plan/Quebec Pension
Plan contributions, employment insurance premiums and any other
contributions/premiums/deductions required by law to be withheld.

4

--------------------------------------------------------------------------------



MOLSON COORS BREWING COMPANY
INCENTIVE COMPENSATION PLAN

Effect of Detrimental Conduct on Awards
Under the Incentive Compensation Plan

        Equity-based Awards granted to a Participant under the Incentive
Compensation Plan shall be subject to the following restrictions:

        After a Participant terminates employment or service as a director for
any reason, if the Participant (1) is employed by or serves as a consultant or
otherwise provides services (including as a director), whether or not for
compensation, to a company that manufactures and sells malt beverage products in
the United States, Canada, the United Kingdom or Brazil and has a market share
of five percent (5%) or greater in one or more of such markets, (2) discloses or
uses any confidential or proprietary information of the Company, or (3) takes
any action detrimental to the Company or its officers, employees or agents,
including without limitation:

(a)disparaging the Company's products, the processes by which the products are
made, the employment practices of the Company, or the environmental or safety
record of the Company; or

(b)voluntarily initiating, assisting or cooperating in the prosecution of a
legal claim or threatened legal claim against the Company, except to the extent
required by law, or where the disclosure is made pursuant to Company Policy or
to an appropriate governmental authority pursuant to whistle-blowing
legislation; or

(c)participating, assisting or cooperating in an attempt take over control of
the Company when such an effort is deemed hostile by the Company and the
Participant's participation in such effort is without the express approval of
the Company's Board of Directors; or

(d)continuation of activity by the Participant deemed detrimental by the Company
after notice to the Participant that such activity is considered by the Company
to be detrimental conduct.


(such acts described in clauses (1), (2) and (3)(a)-(d) above hereafter referred
to as "prohibited conduct") then, the Participant shall forfeit all unvested
and/or unexercised stock options and all other Share-based Awards and such
Awards shall be null and void as of the date such prohibited conduct first
occurs.

        The Compensation and Human Resources Committee of the Company's Board of
Directors, the Company's Chief Executive Officer, or such other officer(s) as
may be authorized by the Committee pursuant to the Plan (the Committee, Chief
Executive Officer or other delegatee, the "Committee") shall have absolute
discretion to determine whether prohibited conduct has occurred and, if so, the
date on which the conduct occurred. Upon a determination that prohibited conduct
has occurred, the Committee shall give the Participant written notice, which
shall specify the conduct and the date of the conduct. Any dispute concerning
the matters set forth in the notice shall be decided under the procedures in the
Plan.

        Upon receipt of the notice, the Participant shall return to the Company
any certificates representing Shares relating to any unvested Award outstanding
on the date of the conduct, together with all documents necessary to transfer
title to such Shares to the Company. If the Participant received Shares pursuant
to an Award under this Plan on or after the date of the prohibited conduct and
if the stock certificate or certificates have been issued to the Participant,
the Participant shall promptly deliver the certificate or certificates to the
Company representing Shares with a value equal to the value received upon
receipt of the Shares together with any documents necessary to transfer title to
such Shares to the Company. If the stock certificate or certificates have not
been issued to the Participant, the Company shall instruct the transfer agent
not to issue the certificate or certificates to

5

--------------------------------------------------------------------------------




the Participant and/or to reflect as returned any uncertificated Shares, in
either case with respect to Shares having a value equal to the value received
upon receipt of the Shares. If the Participant received Shares upon vesting any
Award which occurred after the date of the prohibited conduct, and sold the
Shares so acquired, upon receipt of the notice of the Committee, the Participant
shall promptly pay to the Company the net amount received upon the sale. The
"net" amount is an amount that reflects retention by the Participant of value
received with respect to the Award.

        In the event any restriction set forth above is determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or its being too extensive in any other respect, it shall
be interpreted to extend to the maximum period of time, the maximum area and the
maximum extent to which such court determines it may be enforceable.

        To the extent not otherwise defined herein or an Award, capitalized
terms shall have the meaning ascribed to them in the Plan.

6

--------------------------------------------------------------------------------





QuickLinks


MOLSON COORS BREWING COMPANY 2006 Performance Share Plan Award Statement for:
EMPLOYEE NAME
